           Case 1:21-cv-03864 Document 1 Filed 07/09/21 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
CHANA DAUER
on behalf of herself and
all other similarly situated consumers

                                    Plaintiff,

                  -against-


TATE & KIRLIN ASSOCIATES, INC.

                                    Defendant.

-----------------------------------------------------------
                                        CLASS ACTION COMPLAINT
                                                      Introduction
1.       Plaintiff Chana Dauer seeks redress for the illegal practices of Tate & Kirlin Associates,

         Inc., concerning the collection of debts, in violation of the Fair Debt Collection Practices

         Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                                            Parties
2.       Plaintiff is citizen of the State of New York who resides within this District.

3.       Plaintiff is consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in that

         the alleged debt that Defendant sought to collect from Plaintiff a consumer debt.

4.       Upon information and belief, Defendant’s principal place of business is located in

         Langhorne, Pennsylvania.

5.       Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

         consumers.

6.       Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

         1692(a)(6).




                                                        -1-
       Case 1:21-cv-03864 Document 1 Filed 07/09/21 Page 2 of 6 PageID #: 2




                                         Jurisdiction and Venue
7.    This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. §

      1331.

8.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

      that give rise to this action occurred, in substantial part, in this district.

                                 Allegations Particular to Chana Dauer
9.    Upon information and belief, on a date better known by Defendant, Defendant began to

      attempt to collect an alleged consumer debt from the Plaintiff.

10.   Within the one year immediately preceding this action, the Defendant left many

      prerecorded messages on the Plaintiff’s answering machine on numerous occasions.

11.   The following is an example of one such prerecorded message, left for the Plaintiff on or

      about March 19, 2021:

              “Hello, this is a message for Chana Dauer. This is not a sales or telemarketing

              call. Our phone number is 215 253-4273. To have your number removed, and you

              may hang up at this time. If you are Chana Dauer, please call us back at 215 253-

              4273. Thank you.”

12.   The callers failed to identify themselves as debt collectors attempting to collect a debt,

      during the said prerecorded messages.

13.   The callers failed to identify the name of the entity that was leaving the said prerecorded

      messages.

14.   Defendant has engaged in a pattern of leaving prerecorded messages without disclosing

      that the communication is from a debt collector.

15.   The said prerecorded telephone messages are in violation of 15 U.S.C. §§ 1692d(6),

      1692e, 1692e(10) and 1692e(11) for failing to indicate that the messages were from a debt




                                                  -2-
       Case 1:21-cv-03864 Document 1 Filed 07/09/21 Page 3 of 6 PageID #: 3




      collector and for not meaningfully disclosing the caller's identity which constitutes a

      deceptive practice.

16.   Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

      Defendant.

17.   Plaintiff suffered actual harm by being the target of the Defendant’s misleading debt

      collection communications.

18.   Defendant violated the Plaintiff’s right not to be the target of misleading debt collection

      communications.

19.   Defendant violated the Plaintiff’s right to a truthful and fair debt collection process.

20.   Defendant used materially false, deceptive, misleading representations and means in its

      attempted collection of Plaintiff’s alleged debt.

21.   Defendant’s communications were designed to cause the debtor to suffer a harmful

      disadvantage in charting a course of action in response to Defendant’s collection efforts.

22.   The FDCPA ensures that consumers are fully and truthfully apprised of the facts and of

      their rights, the act enables them to understand, make informed decisions about, and

      participate fully and meaningfully in the debt collection process. The purpose of the

      FDCPA is to provide information that helps consumers to choose intelligently. The

      Defendant’s false representations misled the Plaintiff in a manner that deprived her of her

      right to enjoy these benefits, these materially misleading statements trigger liability under

      section 1692e of the Act.

23.   These deceptive communications additionally violated the FDCPA since they frustrate the

      consumer’s ability to intelligently choose his or her response.

24.   As an actual and proximate result of the acts and omissions of Tate & Kirlin Associates,




                                               -3-
       Case 1:21-cv-03864 Document 1 Filed 07/09/21 Page 4 of 6 PageID #: 4




      Inc., Plaintiff has suffered including but not limited to, fear, stress, mental anguish,

      emotional stress and acute embarrassment for which she should be compensated in an

      amount to be established by a jury at trial.

                               AS AND FOR A CAUSE OF ACTION
      Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of
                  herself and the members of a class, as against the Defendant.
25.   Plaintiff re-states, re-alleges, and incorporates herein by reference, paragraphs one (1)

      through twenty-four (24) as if set forth fully in this cause of action.

26.   This cause of action is brought on behalf of Plaintiff and the members of a class.

27.   The class consists of all persons whom Defendant’s records reflect resided in New York

      who received prerecorded telephonic messages from Defendant within one year prior to

      the date of the within complaint up to the date of the filing of the complaint; (a) the

      prerecorded telephone messages were placed without setting forth that the communication

      was from a debt collector; and (b) without meaningful disclosure of the caller's identity;

      and (c) the Plaintiff asserts that the prerecorded telephone messages were in violation of

      15 U.S.C. §§ 1692d(6), 1692e, 1692e(10) and 1692e(11).

28.   Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and preferable

      in this case because:

             A. Based on the fact that form prerecorded telephonic messages are at the heart

                 of this litigation, the class is so numerous that joinder of all members is

                 impracticable.

             B. There are questions of law and fact common to the class and these questions

                 predominate over any questions affecting only individual class members. The




                                                -4-
       Case 1:21-cv-03864 Document 1 Filed 07/09/21 Page 5 of 6 PageID #: 5




                 principal question presented by this claim is whether the Defendant violated

                 the FDCPA.

             C. The only individual issue is the identification of the consumers who received

                 such prerecorded telephonic messages, (i.e., the class members), a matter

                 capable of ministerial determination from the records of the Defendant.

             D. The claims of the Plaintiff are typical of those of the class members. All are

                 based on the same facts and legal theories.

             E. The Plaintiff will fairly and adequately represent the class members’ interests.

                 The Plaintiff has retained counsel experienced in bringing class actions and

                 collection-abuse claims. The Plaintiff’s interests are consistent with those of

                 the members of the class.

29.   A class action is superior for the fair and efficient adjudication of the class members’

      claims. Congress specifically envisions class actions as a principal means of enforcing the

      FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

      individuals, whose rights will not be vindicated in the absence of a class action.

      Prosecution of separate actions by individual members of the classes would create the risk

      of inconsistent or varying adjudications resulting in the establishment of inconsistent or

      varying standards for the parties and would not be in the interest of judicial economy.

30.   If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

      pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

31.   Collection attempts, such as those made by the Defendant are to be evaluated by the

      objective standard of the hypothetical “least sophisticated consumer.”




                                              -5-
          Case 1:21-cv-03864 Document 1 Filed 07/09/21 Page 6 of 6 PageID #: 6




                            Violations of the Fair Debt Collection Practices Act
32.     The Defendant’s actions as set forth above in the within complaint violates the Fair Debt

        Collection Practices Act.

33.     Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff and

        the members of the class are entitled to damages in accordance with the Fair Debt

        Collection Practices Act.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and that this

Court enter judgment in her favor and against the Defendant and award damages as follows:

                a) Statutory and actual damages provided under the FDCPA, 15 U.S.C. §

                    1692(k);

                b) Attorney fees, litigation expenses and costs incurred in bringing this action;

                    and

                c) Any other relief that this Court deems appropriate and just under the

                    circumstances.

                                    Dated: Woodmere, New York
                                           July 9, 2021


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com


Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)



                                                   -6-
